Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-15-2007

Iseley v. Bitner
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3155




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Iseley v. Bitner" (2007). 2007 Decisions. Paper 1613.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1613


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-110                                                     NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                   NO. 06-3155
                                ________________

                               CHARLES ISELEY,

                                        Appellant

                                          v.

 ROBERT BITNER; JEFFREY BEARD; RICHARD ROE; JEFFREY JOE; B. LANE;
FRANK GILLIS; R.E. JOHNSON; MEDON; D. MCMAHON; KENNETH KYLER; J.L.
GRACE; R.M. LAWLER; RAYMOND COLLERAN; EDWARD BIESLAWSKI; PAUL
 DELROSSO; RONALD RICHARD; BOOTH; JOHN DOE; MICHAEL MOE; PETER
 POE; HARRIET HOE; WILLIAM STICKMAN; DAN DAVIS; SHARON DELETTO;
    MARK CAPOZZA; KENNETH MILLER; KENT WARMAN; F. BARNES;M.
   MAHLMEISTER; M. SMITH; D. DAY; B. MARTIN; C. HARRIS; MCCOMBIE;
   GUMBAREVIC; GUYTON; ESMOND; R. WORKMAN; B. WRIGHT; BLAKE;
  BRIAN HYDE; JOEL DICKSON; NEAL MECHLING; CAROL A. SCIRE; DAVID
   GOOD; DEBRA SAVERS; PAULA TEETER; FRANK NEDWIDEK; CHARLES
  SHANE; RONALD BLANDFORD; GARRY GALLUCCI; REBECCA KESSLER;
              SHELLEY MANKEY; and MARLENE STEWART
                  ____________________________________

                  On Appeal From the United States District Court
                     For the Western District of Pennsylvania
                        (W.D. Pa. Civ. No. 02-cv-02123)
                     District Judge: Honorable Alan N. Bloch
                  _______________________________________

          Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                  February 1, 2007

     Before: SLOVITER, CHAGARES AND NYGAARD, CIRCUIT JUDGES

                             (Filed: February 15, 2007)


                            _______________________
                                      OPINION
                               _______________________

PER CURIAM

       Charles Iseley, Sr., an inmate, appeals from the District Court’s order dismissing

his complaint. For the following reasons, we will dismiss Iseley’s appeal.1

       On December 11, 2002, Iseley initiated this action by filing a complaint, in forma

pauperis, alleging various instances of constitutional rights violations by numerous prison

officials.2 See 42 U.S.C. § 1983. On February 23, 2004, Iseley filed an amended

complaint, similar in most respects to his initial complaint, again alleging a myriad of

constitutional violations occurring over a two-year span and involving 55 defendants at

five prisons across Pennsylvania. In doing so, the Magistrate Judge noted, in a report

entered on April 7, 2005, that Iseley was “attempting to combine a minimum of four, and

possibly five, different complaints and causes of action into one.” Given the numerous

difficulties inherent in seeking to remedy such a bevy of allegations, the District Court, on

April 18, 2005, ordered Iseley to file separate complaints alleging only the facts which

occurred at each facility and naming as defendants only those persons at those respective


       1
         We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Because
Iseley has been granted in forma pauperis status on appeal, pursuant to 28 U.S.C. § 1915,
we first review this appeal for possible dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B).
       2
         In September 2003, Iseley was granted IFP status in the District Court. The order
granting Iseley this status was later recommended to be revoked by the Magistrate Judge;
however, at that time Iseley had already paid the $150 filing fee in his case leading the
District Court to vacate the Magistrate Judge’s recommendation.

                                             -2-
facilities.3 On August 9, 2005, the District Court reiterated its previous order compelling

Iseley to file separate complaints and set a deadline of September 6, 2005. The court also

noted that failure to comply with its deadline would “result in entry of an order

dismissing this action.”

       On the following dates the court granted Iseley motions to extend the time in

which to comply with the court’s order: September 12, October 13, and January 9. In its

final extension grant, the court noted that Iseley would be permitted until April 13 to

comply with the court’s order and that no further extensions would be granted. On March

17, Iseley filed a document entitled “Court-Ordered Complaint.” On March 31, the

District Court addressed this complaint noting that although it appeared to partially

comply with the court’s order, it remained faulty because it incorporated Iseley’s previous

complaint by reference, thus “negati[ing] the very purpose for which the Court initially

ordered [Iseley] to file separate complaints.” The Magistrate Judge dismissed Iseley’s

“Court-Ordered Complaint” without prejudice to file, within 30 days, one or more

complaints that complied with the District Court’s original order. After receiving nothing

from Iseley, the District Court ordered, on May 8, that Iseley’s matter be dismissed.

Iseley then filed yet another motion for extension of time which was denied by the

District Court on May 11. On May 22, Iseley filed a motion for reconsideration which




       3
         Seemingly as a measure of fairness to Iseley, the District Court waived the filing
fees that Iseley would have incurred in filing the additional individual complaints.

                                             -3-
the District Court denied two days later. Iseley subsequently filed a timely appeal.4

       The District Court’s dismissal of Iseley’s suit was equivalent to a dismissal for

failure to prosecute and was entirely appropriate. A District Court has the authority to

dismiss a suit sua sponte for failure to prosecute by virtue of its inherent powers and

pursuant to Federal Rule of Civil Procedure 41(b). See Link v. Wabash R.R. Co., 370

U.S. 626, 630-31 (1962). Such a dismissal is deemed to be an adjudication on the merits,

barring any further action between the parties. See Landon v. Hunt, 977 F.2d 829, 833

(3d Cir. 1992). Ordinarily a District Court is required to consider and balance six factors

enumerated in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d Cir. 1984),

when deciding, sua sponte, to use dismissal as a sanction. When a litigant’s conduct

makes adjudication of the case impossible, however, such balancing under Poulis is

unnecessary. See Guyer v. Beard, 907 F.2d 1424, 1429-30 (3d Cir. 1990); see also Spain

v. Gallegos, 26 F.3d 439, 454-55 (3d Cir. 1994). We find that this is such a case.

       Iseley not only utterly failed to comply with court orders, but, as is obvious from

our recitation, was afforded a plethora of chances to remedy the situation and never chose

to properly do so. Further, this case has meandered for many years with no perceptible



       4
         Iseley's appeal concerns the District Court’s May 18, 2006 and May 23, 2006
orders and cannot be construed as having been filed from any of the District Court’s other
post-judgment type orders, as his NOA indicates, because his motion for reconsideration
was not filed within ten days of such orders. See Fed. R. App. P. 4(a)(4)(A)(iv). Further,
to the extent that Iseley’s refusal to comply with the District Court’s orders can be
interpreted as an attempt to seek appellate review of the court’s earlier orders, he cannot
do so. See Marshall v. Sielaff, 492 F.2d 917, 919 (3d Cir. 1974).

                                             -4-
progress due to Iseley’s repeated obstructions and contumacious conduct. Thus, it is

plain from our review of the record that such facts warranted the District Court’s

dismissal.

       For the foregoing reasons, this appeal will be dismissed under 28 U.S.C. §

1915(e)(2)(B).




                                            -5-